Title: To James Madison from Valentin de Foronda, 10 December 1807
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philada 10. de Diciembre de 1807.

Pongo en noticia de V.S. que dí parte al Exmo. Seňor Ministro de Estado de Rey mi Amo, de la nota que se sirvió dirijirme el 6. de Julio, como se lo insinué en mi respuesta del 7.  En su conseqűencía á mi manda hacer presente á V.S. que las funcíones del Marques de Casa Yrujo, naran, como supone, por determinacion alguna del Sr. Presidente de los Estados Unidos, a quien no correspondía de modo alguno el determinar sobre el partícular, sino per la determinacion de S. M. concediendo lícencia al Marques para ir á Espaňa, quando las circonstancias le permitan hacer su viaje con la seguridad y comodidad convenientes.
Por  V.S. no ha recibido noticias del Consul General de estos Estados cerca del Rey de Espaňa, sobre las quexas que dió de haberle ofendido con palabras injuriosas un Abogado ; y que se le ha preven que no vuelva a incurrir en semejante exceso.
No dude V.S. que entre las muchas excelentes qualidades del Rey mi Amo  saltan la imparcialidad, la Justicia; y que hallarán acogida en su Rl. animo todas las pretenciones razonables de èstos Estados a quienes tiene dadas pruebas repetidas de sus deseos de complacerles, y de conservar la Mejor harmonia.  Dios gue. á V.S. Ms. as.  B. L. M. de VS su mas atento servidor

Valentin de Foronda

